Exhibit 10.1

 

2008 MANAGEMENT INCENTIVE COMPENSATION PLAN

 

On January 29, 2008, the Board of Directors of ACI Worldwide, Inc.  (the
“Company”) approved the 2008 Management Incentive Compensation Plan (the “2008
MIC Plan”).  The 2008 MIC Plan covers the Company’s 2008 fiscal year beginning
January 1, 2008 and will apply to all of the Company’s employees eligible for a
management incentive bonus (“MIC Bonus”).

 

The objective of the 2008 MIC Plan is to encourage certain management level
personnel to contribute toward the attainment of the consolidated financial
goals for fiscal year 2008 based on corporate, segment and/or channel specific
targets, or specific individual performance attainment requirements.  The MIC
Bonus opportunity is based on targets for the first half of the fiscal year and
for the full fiscal year (each a “target period”).  If the minimum targets are
not achieved for a target period, no MIC Bonus is paid for that period.  Earned
MIC Bonuses are paid semi-annually.  MIC Bonuses are paid in cash.  A MIC Bonus
payout may be more or less than 100% (up to a maximum of 200%) depending on the
level of attainment as set forth in the table below.

 

Target Attainment

Percentage

 

MIC Bonus

Payout Percentage

 

91% Attainment

 

10

%

95% Attainment

 

50

%

100% Attainment

 

100

%

105% Attainment

 

150

%

108.33% Attainment

 

200

%

 

The 2008 MIC Plan further provides that no MIC Bonus payout shall exceed 100% if
the MIC Bonus payout that is based entirely on the Company Level performance
measures identified in the table below is less than 100%.

 

With respect to semi-annual and annual bonus payments, in order to be entitled
to any payment under the 2008 MIC Plan, a participant must be an employee of the
Company on the date of payment, except to the extent otherwise provided by the
Company.  If a participant’s employment with the Company is terminated for any
reason prior to the payment date, the participant will not be eligible for a
bonus under this plan for that period, and the participant will forfeit all
rights to such payment except to the extent otherwise provided by the Company.

 

The annual bonus payment will be adjusted to reflect the participant’s
achievement against his or her individual business objectives (“IBOs”).    IBOs
are specific objectives tailored to a MIC participant’s function and area of
responsibility.   Up to twenty percent of a participant’s MIC Bonus is allocated
to the attainment of  IBOs.

 

The Company reserves the right at any time during the 2008 MIC Plan year to:
(a) amend or terminate the plan in whole or in part, (b) revoke any eligible
employee’s right to participate in the plan, and (c) make adjustments to targets
at any time during the 2008 MIC Plan year.

 

Under the 2008 MIC Plan, the annual bonus compensation for the senior corporate
executives, including the Company’s named executive officers, will be based, in
whole or in part, on certain Company-level financial performance measures, and
for the segment-level senior corporate executives, a combination of
segment-level financial performance (or channel-level performance) and
Company-level performance, as well as the participant’s specific IBOs.

 

--------------------------------------------------------------------------------


 

The table below summarizes the 2008 fiscal year Company-level and segment- and
functional-level financial performance measures and the range of weighting for
such performance measures:

 

Senior Corporate Executives

 

 

Performance Measure

 

Performance Measure

Weighting Range

 

Company-Level Performance Measures:

 

 

 

· Operating Free Cash Flow

 

Up to 40%

 

· Cash Margin Percentage

 

Up to 20%

 

· 60-Month Backlog

 

Up to 20%

 

· 12-month Backlog

 

Up to 20%

 

Segment-Level and Functional-Level Performance Measures:

 

 

 

· Product Sales

 

Up to 25%

 

· Segment or Functional Area Budget Objectives

 

Up to 50%

 

· Product Quality and Timeliness of Product Delivery

 

Up to 30%

 

· Segment 60-Month Backlog

 

Up to 15%

 

· Segment 12-month Backlog

 

Up to 15%

 

 

For the other participants in the 2008 MIC Plan (excluding senior corporate
executives), the annual bonus compensation will be based on a combination of
some or all of the following:  Company-level financial performance measures,
segment-level (or channel-level) financial performance measures and the
participants specific IBOs.  The weighting of the performance measures will vary
for the other 2008 MIC Plan participant’s depending on the respective business
segment in which they are employed.

 

 

--------------------------------------------------------------------------------